 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL GREEN,                                  Case No.: 3:19-cv-01747-JAH-MSB
     aka KEVIN DEAN BREWER,
11
     CDCR #AC-5033,                                  ORDER:
12                                      Plaintiff,
                                                     1) DENYING MOTION TO
13                        vs.                        PROCEED IN FORMA PAUPERIS
14                                                   AS BARRED BY 28 U.S.C. § 1915(g)
                                                     [ECF No. 4]
15   PATRICK COVELLO, et al.,
16                                   Defendants.     AND
17
                                                     (2) DISMISSING CIVIL ACTION
18                                                   WITHOUT PREJUDICE FOR
                                                     FAILURE TO PAY FILING FEE
19
                                                     REQUIRED BY 28 U.S.C. § 1914(a)
20
21
22
23         Plaintiff, Michael Green also known as Keven Dean Brewer, currently incarcerated
24   at Richard J. Donovan Correctional Facility (“RJD”), in San Diego, California, has filed a
25   civil rights Complaint pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1. He has not
26   prepaid the full civil filing fee required by 28 U.S.C. § 1914(a); instead, he has filed a
27   Motion to Proceed In Forma Pauperis (“IFP”) (ECF No. 4).
28

                                                                            3:19-cv-01747-JAH-MSB
 1   I.    Motion to Proceed IFP
 2         A.     Standard of Review
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
 5   an additional hurdle.” Id.
 6         In addition to requiring prisoners to “pay the full amount of a filing fee,” in “monthly
 7   installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison
 8   Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege to
 9   proceed IFP in cases where the prisoner:
10         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
11
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
12         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
16   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews
17   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the
18   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred
19   from IFP status under the three strikes rule[.]”). The objective of the PLRA is to further
20   “the congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney
21   v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
22         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
23   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
24   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
25   styles such dismissal as a denial of the prisoner’s application to file the action without
26   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
27   When courts “review a dismissal to determine whether it counts as a strike, the style of the
28   dismissal or the procedural posture is immaterial. Instead, the central question is whether

                                                                                3:19-cv-01747-JAH-MSB
 1   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 2   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 3   F.3d 607, 615 (4th Cir. 2013)). “When … presented with multiple claims within a single
 4   action,” however, courts may “assess a PLRA strike only when the case as a whole is
 5   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 6   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
 7   Cir. 2016)).
 8         Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 9   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
10   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
11   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
12   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
13         B.       Discussion
14         The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
15   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
16   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Plaintiff has failed
17   to allege any facts sufficient to plausibly meet § 1915(g)’s exception for imminent danger.
18   See Cervantes, 493 F.3d at 1055-56 (plaintiff must allege to face a real, proximate and/or
19   ongoing danger at the time of filing).
20         And while Defendants typically carry the initial burden to produce evidence
21   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
22   some instances, the district court docket may be sufficient to show that a prior dismissal
23   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id. at
24   1120. That is the case here.
25   ///
26   ///
27   ///
28   ///

                                                                                3:19-cv-01747-JAH-MSB
 1         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 2   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 3   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 4   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
 5   notice of proceedings in other courts, both within and without the federal judicial system,
 6   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d
 7   1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th
 8   Cir. 2002)).
 9         Based on a review of its own dockets and other court proceedings available on
10   PACER, the Court finds that Plaintiff Michael Green, also known as Keven Dean Brewer,
11   identified as CDCR Inmate #AC-5033, while incarcerated, has had four prior civil actions
12   dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
13   which relief may be granted.
14         They are:
15         (1) Brewer v. Alta Bates Summit Medical Center, et al. Civil Case No. 3:08-
           cv-03149-SI (N.D. Cal. Jan. 26, 2009) (Order dismissing action for failing to
16
           state a claim pursuant to 28 U.S.C. §1915A) (ECF No. 24) (strike one):
17
           (2) Brewer v. Alta Bates Summit Medical Center, et al., Civil Case No. 3:11-
18
           cv-02703-THE (N.D. Cal. Oct. 20, 2011) (Order dismissing action for failing
19         to state a claim pursuant to 28 U.S.C. § 1915A) (ECF No. 16) (strike two);
20
           (3) Brewer v. Oh, et al., Civil Case No. 5:15-cv-00877-MWF-AJW (C.D.
21         Cal. May 8, 2015) (Order denying request to proceed IFP based on finding
           complaint was frivolous, malicious, and failed to state a claim) (ECF No. 4)
22
           (strike three) 1;
23
24
25
26
27   1
      See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“A prisoner may not avoid
     incurring strikes simply by declining to take advantage of [an] opportunity to amend.”).
28

                                                                              3:19-cv-01747-JAH-MSB
 1         (4) Green v. Hathaway, et al., Civil Case No. 2:17-cv-01598-MCE-CKD
           (E.D. Cal. Oct. 1, 2018) (Order adopting report and recommendation
 2
           dismissing second amended complaint for failing to state a claim) (strike
 3         four).
 4
           Accordingly, because Plaintiff has, while incarcerated, accumulated at least four
 5
     “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
 6
     imminent danger of serious physical injury at the time he filed his Complaint, he is not
 7
     entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
 8
     Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
 9
     prisoners from accessing the courts; it only precludes prisoners with a history of abusing
10
     the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
11
     v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
12
     itself a matter of privilege and not right.”).
13
     II.   Conclusion and Orders
14
           For the reasons set forth above, the Court:
15
           (1) DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 4) as barred by 28 U.S.C.
16
     § 1915(g); (2) DISMISSES this civil action sua sponte without prejudice for failing to
17
     prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a); (3)
18
     CERTIFIES that an IFP appeal from this Order would be frivolous pursuant to 28 U.S.C.
19
     § 1915(a)(3); and (4) DIRECTS the Clerk of the Court to close the file.
20
           IT IS SO ORDERED.
21
     Dated: December 6, 2019
22
                                                      Hon. John A. Houston
23
                                                      United States District Judge
24
25
26
27
28

                                                                                     3:19-cv-01747-JAH-MSB
